REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of Azumi et al. (US 2015/0022494 A1) in Fig. 1 and Abstract discloses a touch detecting device includes: a first drive area and a second drive area each including drive electrodes and detection electrodes, the drive electrodes extending in a first direction, being arrayed in a second direction intersecting with the first direction, and being applied with a drive signal, the detection electrodes extending in the second direction, being arrayed in the first direction, and outputting a detection signal. Fig. 1 and ¶0055 discloses the drive electrodes COML are supplied with a drive signal Vcom serving as a signal for detecting at least one of approach and contact of an object. Fig. 1 and ¶0071 discloses the drive areas L and R each include the drive electrodes COML and the touch detection electrodes TDL. The drive area L includes a plurality of drive electrodes COML represented by reference characters L0 to Lm (m is an integer). The drive area R includes a plurality of drive electrodes COML represented by reference characters R0 to Rn (n is an integer).
 	However, claims 1-16 and 20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1 and 20:  
 	“a first sub-sensing electrode disposed in the first sensing area and extending along a second direction intersecting the first direction; a second sub-sensing electrode See Fig. 3 and ¶0092-¶0095 of the specification as filed. 
 	Further, claims 17-19 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 17: 
 	“wherein: each of the first to p-th sensing electrode groups includes first to n-th (n is a natural 12 number equal to or greater than 2) sub-sensing electrodes extending along a second direction 13 intersecting the first direction; and 14 k-th (k is a natural number of equal to or less than n) sub-sensing electrodes of each of the first to p-th sensing electrode groups are electrically connected to each other.” See Fig. 7 and ¶0147-¶0153 of the specification as filed. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692